DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 17 states that, “the RF lead pins and the lead-frame ground pins are configured such that during operation of the IC chip a potential of the RF lead pin corresponds basically to a potential of the leadframe ground pin.”  However the currently filed specification does not describe how this is done or what such a configuration entails.  Therefore claim 17 is not enabled.
Claim 18 states that, “the leadframe ground pin is designed with regard to its lateral dimension, length, effective surface area and arrangement such to basically compensate the electrically imperfection of the wire bonds.”  However the currently filed specification does not describe how this is done or what such a design entails.  Therefore claim 18 is not enabled.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 15, 19, and 20 each contains the phrase, “at least one of the RF lead pin.”  It is unclear as to what is being claimed since prior to the above phrase in each of the claims is the limitation, “at least one RF lead pin.”  The limitation, “at least one RF pin” does not define a plurality of RF lead pins in the claims.  Therefore the metes and bounds of claims 1-20 are rendered indefinite.
Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 describes the transition between the second portion and the third portion is discontinuous.  However it is not clear as to what this limitation means.  Are the sidewall surfaces of the second and third portions discontinuous?  Are the materials of the second and third portions different 
Claim 17 recites the limitation "the RF lead pins" in line.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 15 only describes “at least one RF lead pin.”  No plurality of RF lead pins is previously described in claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (United States Patent Application Publication No. US 2010/0219518 A1, hereinafter “Hsu”).
In reference to claim 1, Hsu discloses a structure which meets the claim.  Figures 1-2C of Hsu disclose a flat no-leads package which comprises a leadframe (110) for electrically connecting an integrated circuit (IC) chip (120) which in a mounted configuration is arranged in a center portion of the flat no-leads package.  The leadframe (100) comprises at least one RF lead pin (110a, 110b).  An isolating encapsulation (150) at least partially encapsulates the leadframe (110) such that contact surfaces of the leadframe (110) are electrically contactable at least from a bottom side of the flat no-leads package.  At least one of the RF lead pins (110a, 110b) has a first contact surface for providing an external contacting and a second contact surface for enabling an internal wire bonding to an IC chip (120) inside the flat no-leads package.  The cross-section of the RF lead pin (110a, 110b) increases from the first contact surface to the second contact surface both in a horizontal direction and in a direction vertical thereto.
With regard to claim 2, the flat no-leads package is a quad flat no-leads (QNF) package (abstract, p. 1, paragraph 3).
In reference to claim 5, at least one RF lead pin (110a, 110b) of the leadframe is comprised of a first portion at an outer side of the RF lead pin (110a, 110b) which is designed to provide via the first contact surface an electrical contactibility, a second portion at an inner side of the RF lead pin (110a, 110b) which comprises the second contact surface for providing a wire bond contactibility from the RF lead pin (110a, 110b) to a corresponding bond pad (note unlabeled square pads in figures 1A and 2A) of an IC chip mounted inside the flat no-leads package.  The first portion exhibits a smaller cross-sectional area than the second portion.  A third portion is electrically arranged between and electrically couples the first portion with the second portion.
With regard to claim 6, at least one of the first portion and second portion has a basically rectangular shape.
So far as understood in claim 9, the exterior sidewall surface (facing the outside of the package) of the transition between the second and third portions has a discontinuous shape in the form of a right angle.  
In reference to claim 10, the isolating encapsulation (150) is encapsulating the leadframe such that only the first portion of the leadframe (110) is electrically contactable from the bottom side of the package.
With regard to claim 11, the leadframe (110) further comprises (p. 2, paragraph 34) at least one leadframe ground pin (110a) which is arranged adjacent to at least one of the RF lead pins (110b).
In reference to claim 12, a gap between the leadframe ground pin (110) and the RF lead pin (110b) is filled with the same material of the isolating encapsulation (150).
With regard to claim 14, Hsu does not explicitly disclose that the isolating encapsulation (150) is injection moulded.  However this places the claim into the form of a product-by-process claim:  
In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Thorpe, 227 USPQ 964, 966; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  See also MPEP 2113.

Claim 14 is not patentable over Hsu regardless of the process used to deposit the isolating encapsulation, because only the final product is relevant, and not the process of making such as injection moulding.
In reference to claim 15, Hsu discloses a structure which meets the claim.  Figures 1-2C of Hsu disclose a packaged electronic component which comprises a flat no-leads package that comprises a leadframe (110) for electrically connecting an integrated circuit (IC) chip (120) with at least one RF lead pin (110b) and at least one leadframe grounding pin (110a).  An isolating encapsulation (150) at least partially encapsulates the leadframe (110) such that contact surfaces of the leadframe (110) are electrically contactable at least from a bottom side of the flat no-leads package.  The IC chip (120) is arranged at least within the isolating encapsulation (150).  The IC chip (120) is mounted in a center portion of the flat no-leads package and is electrically connected via wire bonds (130) to the leadframe (110).  At least one RF lead pin (110b) has a first contact surface for providing an external contacting and a second contact surface for enabling an internal wire bonding to an IC chip (120) inside the flat no-leads package.  The cross-section of the RF lead pin (110b) increases from the first contact surface to the second contact surface both in a horizontal direction and in a direction vertical thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Dijkstra et al. (United States Patent Application Publication No. US 2008/0272475 A1, hereinafter “Dijkstra”).
In reference to claim 3, Hsu does not disclose that the QNF package has an air cavity so as to be configured as an air cavity flat no leads package (AQNF).  However figures 6-7 of Dijkstra discloses an air cavity packages for a radio frequency semiconductor chip.   Dijkstra discloses that air cavity packages are used to package radio frequency semiconductor chips since the encapsulated air improves the high frequency properties of the chip and its leads (p. 1, paragraph 4, p. 3-4, paragraph 30).  Dijkstra further states that this can be implemented with quad flat no-lead packages (p. 3, paragraph 28).  In view of Dijkstra, it would therefore be obvious to implement the Hsu quad flat no-lead package as an air cavity flat no leads package (AQNF).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Dijkstra as applied to claim 3 above and further in view of Mahulikar (USPN 5,559,306, hereinafter “Mahulikar”).
In reference to claim 4, in the device of Hsu constructed in view of Dijkstra, the isolating encapsulation of the AQNF package comprises a lid (68 – fig. 7 of Dijkstra).  Dijkstra does not disclose that the lid is made of ceramic.  However Mahulikar discloses the known use of ceramic as a lid material in a QNF package (abstract).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shibata et al. (USPN 5,723,902, hereinafter “Shibata”).
In reference to claim 7, Hsu does not disclose that the first portion or bottom surface of the lead has at least one rounded corner.  However Shibata discloses that the use of a lead with a rounded corner on its bottom surface provides a good fixation or bond (column 5, lines 3-7).  In view of Shibata, it would therefore be obvious to implement the first portion or bottom surface of the lead with at least one rounded corner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
In reference to claim 8, Hsu does not disclose the exact trapezoidal shape of the third portion such that the longer side of the both parallel sides of the trapezoidal shaped third portion is bordering alongside the second portion and the shorter side of the both parallel sides of the trapezoidal shaped third portion is bordering alongside the first portion as that claimed by the applicant.  Although Hsu does not teach the exact shape as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Hsu.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Kasem et al. (USPN 6,249,041 B1, hereinafter “Kasem”).
In reference to claim 13, Hsu does not disclose that the isolating encapsulation/molding compound at least partially comprises plastic.  However Kasem discloses the known use of plastic as an encapsulation/molding compound material in a semiconductor device package (column 6, lines 5-15).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use an isolating encapsulation/molding compound which comprises plastic.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
In reference to claim 16, Hsu discloses the use of a wire bond (130) to electrically connect the at least one of the RF lead pins (110b) to the second surface of a corresponding bond-pad (note unlabeled square pads in figures 1A and 2A) of the IC chip (120).  Hsu does not explicitly disclose the use of at least three wire bonds.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to form additional wire bonds, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. Inc., 549 F.2d 833, 193 USPQ 8 (7th Cir. 1977).  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In view of the above, it would have been obvious to form at least three wire bonds.  Therefore claim 16 is not patentable over Hsu.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Song et al. (United States Patent Application Publication No. US 2001/0015485 A1, hereinafter “Song”).
In reference to claim 19, Hsu discloses a similar device.  Figures 1-2C of Hsu disclose a flat no-leads package which comprises a leadframe (110) for electrically connecting an integrated circuit (IC) chip (120) which in a mounted configuration is arranged in a center portion of the flat no-leads package.  The leadframe (100) comprises at least one RF lead pin (110a, 110b).  An isolating encapsulation (150) at least partially encapsulates the leadframe (110) such that contact surfaces of the leadframe (110) are electrically contactable at least from a bottom side of the flat no-leads package.  At least one of the RF lead pins (110a, 110b) has a first contact surface for providing an external contacting and a second contact surface for enabling an internal wire bonding to an electronic circuit (there is an electronic circuit in the IC chip (120)) inside the flat no-leads package.  The cross-section of the RF lead pin (110a, 110b) increases from the first contact surface to the second contact surface both in a horizontal direction and in a direction vertical thereto.  It is understood that the flat no-leads package of Hsu is mounted on and electrically connected to a substrate so as provide functioning and exterior electrical communication with the circuitry inside the flat no-leads package.  Hsu does not disclose that the substrate is a printed circuit board with an insulating plate.  However Song disclose the known use of a printed circuit board with an insulating plate as a substrate (p. 2, paragraph 31).  It would be obvious to implement a printed circuit board with an insulating plate as the mounting substrate for the flat no-leads package of Hsu since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use a printed circuit board with an insulating plate as the mounting substrate for the flat no-leads package of Hsu.  In the device of Hsu constructed in view of Song, the flat no-leads package is mounted on the insulating plate of the printed circuit board.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Openlander et al. (USPN 5,072,189, hereinafter “Openlander”).
In reference to claim 20, Hsu discloses a similar device.  Figures 1-2C of Hsu disclose a flat no-leads package which comprises a leadframe (110) for electrically connecting an integrated circuit (IC) chip (120) which in a mounted configuration is arranged in a center portion of the flat no-leads package.  The leadframe (100) comprises at least one RF lead pin (110a, 110b).  An isolating encapsulation (150) at least partially encapsulates the leadframe (110) such that contact surfaces of the leadframe (110) are electrically contactable at least from a bottom side of the flat no-leads package.  At least one of the RF lead pins (110a, 110b) has a first contact surface for providing an external contacting and a second contact surface for enabling an internal wire bonding to an electronic circuit (there is an electronic circuit in the IC chip (120)) inside the flat no-leads package.  The cross-section of the RF lead pin (110a, 110b) increases from the first contact surface to the second contact surface both in a horizontal direction and in a direction vertical thereto.  It is understood that the flat no-leads package of Hsu is mounted on and electrically connected to a substrate so as provide functioning and exterior electrical communication with the circuitry inside the flat no-leads package.  Hsu does not disclose that the flat no-leads package is implemented into a measurement device.  However Openlander discloses the need for network analyzers/measurement devices in RF test equipment to have a smaller size, weight, and power consumption for use in the field and remote locations (column 1, lines 31-41).  Hsu discloses that the flat no-leads package has a reduced size (p. 1, paragraph 8).  In view of Openlander and Hsu, it would be obvious to implement the circuitry of a network analyzer/measurement device with the circuitry in the flat no-leads package of Hsu in order to gain the benefit of a reduced size for the network analyzer/measurement device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817